Memorandum.
The action was for damages for alienation of the affections and criminal conversation with plaintiff’s wife by the defendant. The cause was tried at the Essex Circuit Court in the absence of counsel for the defendant, under circumstances which we deem sufficient to warrant a setting aside of the judgment. That this should be the disposition of the matter is made more conclusive by an examination of the evidence upon which the verdict was founded.
The judgment and verdict are therefore set aside and a venire de novo awarded; costs to await the result of a retrial of the issue.